Motion for change of venue denied. Memorandum: On this *1052application seeking a change of venue, we conclude that defendant has not met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Niagara County (CPL 230.20 [2]). If it develops during voir dire that a fair and impartial jury cannot be drawn, an appropriate application may be made at that time. The relief requested in the application seeking a change of venue presently before this Court is premature (see, People v Scott, 197 AD2d 936; see also, People v DiPiazza, 24 NY2d 342). The remaining requests for relief are not properly before this Court and should be addressed to the trial court. Present —Pine, J. P., Lawton, Wesley, Davis and Boehm, JJ.